Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Amendment No. 1 to the Registration Statement on Form F-1 of our report dated April 12, 2011, except for Note 26, as to which the date is August 22, 2011, relating to the consolidated financial statements of Dragon Bright Mintai Botanical Technology (Cayman) Limited and subsidiaries, and to the reference to our Firm under the caption “Experts” in the prospectus. /s/ GHP Horwath, P.C. Denver, Colorado September 29, 2011
